DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Pre-Amendment and Election filed March 09, 2022.  Claims 1-20 are pending, in which claims 17-20 are non-elected.  

Election/Restriction        
  Applicant's election filed March 09, 2022 of Group I, method claims 1-16 is acknowledged.  Group II, product claims 17-20 are drawn to non-elected invention. Because the election is implicitly “without traverse” and because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election between Group I and Group II has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse as treated above. 

 Pursuant to MPEP § 821.04(a) as to any claim that requires all the limitations of an allowable method claim 1, the restriction requirement between Species of Group I including method claims 1-16, as set forth in the Office action mailed on February 11, 2022, is hereby withdrawn.  Accordingly, non-elected method claims 5-7 of Species II are hereby rejoined to Group I and fully examined for patentability under 37 CFR 1.104. 	 
	            Specifically, the restriction requirement dated February 11, 2022 is partly withdrawn. Non-elected product claims 17- 20 of Group II directed to a semiconductor device are remained withdrawn from consideration. 
            In view of the above noted withdrawal of the restriction requirement for species of method claims 1-16, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 4 contains a typographical error of dependency and antecedent basis, since claim 3 (not claim 2) recites “to form a second trench”, which provides the proper antecedent basis for “the second trench” as recited in claim 4.  Similarly, Claim 7 contains a typographical error of dependency, since claim 6 (not claim 5) recites “ to form a third trench”, which provides the proper antecedent basis for “the third trench” as recited in claim 7.  
This application is in condition for allowance except for the presence of claims 17-20, non-elected invention, without traverse as treated.  Accordingly, 

IN THE CLAIMS:
	** Non-elected Claims 17-20 have been canceled.
  		**  In claim 4, line 1, change “ to claim 2 ”   to   -- to claim 3 --. 
		**  In claim 7, line 1, change “ to claim 5 ”   to   -- to claim 6 --.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
 The references of record including Weckx (11,164,942), Zhou (11,222,981), Balkrishnan (11,177,372), Zhu (11,158,547), Chittipeddi (6,773,994), Bartelink (5,140,388), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the method for manufacturing a semiconductor device as claimed, or fairly make a prima facie obvious case of the claimed method, in combination with other claimed processing limitations as recited in base claim 1, the inclusion of forming, on a substrate, a plurality of stacks and an isolation structure among the plurality of stacks, wherein each stack comprises a first doping layer, a second doping layer, and, a channel layer located between the first doping layer and the second doping layer; for each stack, etching the channel layer laterally from at least one sidewall of said stack, to form a
cavity located between the first doping layer and the second doping layer, and forming a gate dielectric layer and a gate layer in the cavity; wherein a first sidewall of said stack is contact with the isolation structure, the at least one sidewall does not comprise the first sidewall, and a part of the channel layer remains at the first sidewall of said stack after the etching.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822